Citation Nr: 1807480	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for type II diabetes.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction to include as secondary to type II diabetes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran was originally denied service connection for type II diabetes and erectile dysfunction in July 2009.  The decision became final after the Veteran failed to file a notice of disagreement or additional evidence within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen his previously denied claims for service connection.  In January 2012, the RO reopened the Veteran's claims and denied the claims for service connection for diabetes and service connection for erectile dysfunction on the merits.  The Veteran appealed.

While the Board must review all decisions to reopen previously denied claims, given the evidence of record, the Board concludes that the Agency of Original Jurisdiction (AOJ) correctly reopened the Veteran's claims.  Moreover, given the outcome of this case, the Board will not endeavor to discuss the details of reopening the claim, but rather will move directly to the merits of the decision.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during his period of service, and he has been diagnosed with type II diabetes to a compensable degree.

2.  The Veteran's erectile dysfunction was caused by his type II diabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case however, the Veteran is being granted his full prayer of relief.  Therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Diabetes

The Veteran contends that he is entitled to service connection for type II diabetes.  The Veteran testified at a personal hearing before the Board that he was physically present in the Republic of Vietnam during the Vietnam War.  See Transcript.  The Veteran's claims are corroborated by an undated letter, ostensibly written during the Veteran's period of service, that the Veteran submitted into the record indicating that he was going to travel to Saigon, Vietnam.  Moreover, the Veteran's reports are also corroborated by a receipt from the Nha Hang Thinh Vu'O'ng Roof Garden Bar and Restaurant in Saigon, Vietnam dated September 1972 which has also been entered into the record.  Therefore, the weight of the evidence indicates that it is at least as likely as not that the Veteran's was present in Vietnam during the Vietnam War Era, and, therefore, he is presumed to have been exposed to herbicide agents during his period of service.  38 C.F.R. § 3.307 (a)(6)(iii).  Additionally, a private medical opinion submitted in January 2009 indicates that the Veteran manifested type II diabetes.  VA treatment records indicate that the Veteran has been prescribed twice daily injections of insulin and a special diet to treat his type II diabetes.  Therefore, the Veteran has manifested type II diabetes that is at the very least minimally compensable.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Therefore, the Veteran is presumed to be entitled to service connection for type II diabetes, because herbicide agent exposure is presumed; and he has developed type II diabetes that is minimally compensable.  38 C.F.R. § 3.310.  As such, service connection for type II diabetes is granted.

Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction.  A private opinion submitted in January 2009 indicates that the Veteran had a diagnosis of erectile dysfunction and that it was caused by the his type II diabetes.  As such, service connection for erectile dysfunction is granted. 


ORDER

Service connection for type II diabetes is granted.

Service connection for erectile dysfunction is granted.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


